Exhibit 10.11

VESTING ACCELERATION AGREEMENT

 

THIS VESTING ACCELERATION AGREEMENT (this “Agreement”), dated as of June 15,
2017 (the “Effective Date”), is entered into by and between Alphatec Holdings,
Inc. (the “Company”), and Leslie H. Cross (“Director”).

 

WHEREAS, the Company and Director currently are parties to several agreements
related to the Company’s equity that are listed on Exhibit A (the “Equity
Agreements”); and

 

WHEREAS, the Company has agreed to modify the Equity Agreements as set forth in
this Agreement following the departure of the Director from the Company’s Board
of Directors.

 

NOW THEREFORE, for consideration duly given, the undersigned agree to the
following:

1.Accelerated Vesting of Equity Agreements. As of June 15, 2017 (the “Departure
Date”), all outstanding options to purchase Company common stock and any
restricted stock (each separate award is an “Equity Interest”) held by Director
as of the Effective Date shall become vested and exercisable on the Departure
Date.

2.Extension of Exercise Term. The term during which Director may exercise any
Equity Interest consisting of a stock option or other exercisable Equity
Interest shall be extended until the earlier of: (i) June 15, 2019 (or the
following business day if such day is not a business day of the Company), or
(ii) the expiration date that would apply to such stock option or other
exercisable Equity Interest.

3. Miscellaneous.

a.Effect on Existing Equity Agreements. This Agreement shall supersede the
Equity Agreements with respect to the subject matter hereof. The Equity
Agreements shall otherwise remain in full force and effect with respect to any
subject matter not covered by this Agreement.

b.Successors. This Agreement is personal to Director and, without the prior
written consent of the Company, shall not be assignable by Director.
Notwithstanding the foregoing, in the event of the Director’s death following
the Departure Date, this Agreement shall remain in full force and effect and the
personal representative of the Director’s estate shall be entitled to exercise
any Equity Interest consisting of a stock option or other exercisable Equity
Interest in accordance with Section 2 of this Agreement. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

c.Amendment; Waiver; Survival. No provisions of this Agreement may be amended,
modified, or waived unless agreed to in writing and signed by Director and by a
duly authorized officer of the Company. No waiver by either party of any breach
by the other party of any condition or provision of this Agreement shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

--------------------------------------------------------------------------------

 

d.Governing Law and Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles. The sole and
exclusive venue for any actions filed with a court shall be the state or Federal
courts located in San Diego County, California.

e.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

f.Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

g.Entire Agreement. This Agreement sets forth the final and entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by the Company and Director, or any
representative of the Company or Director, with respect to the subject matter
hereof.

The undersigned do hereby agree to be bound by the terms and conditions of this
Agreement.

 

ALPHATEC HOLDINGS, INC.

By: /s/ Terry Rich________________

Name: Terry Rich

Title: CEO

 

LESLIE H. CROSS

By: /s/ Leslie H. Cross__________________

Name: Leslie H. Cross

 

 




2

--------------------------------------------------------------------------------

 

Exhibit A

Equity Agreements

 

Agreement Date

Agreement Type

Shares

Exercise Price

Vested Shares

Unvested Shares

01/04/2013

NQ Option

7,045

$20.64

7,045

0

08/08/2013

NQ Option

10,399

$24.48

9,623

776

02/21/2017

NQ Option

5,208

$3.09

0

5,208

04/25/2017

NQ Option

28,090

$1.98

0

28,090

03/25/2011

NQ Option

2,083

$31.44

2,083

0

01/04/2013

NQ Option

9,620

$20.64

9,620

0

08/08/2013

NQ Option

5,225

$24.48

5,024

201

02/25/2015

NQ Option

5,668

$16.20

3,779

1,889

12/12/2016

NQ Option

7,751

$4.43

7,751

0

06/21/2013

NQ Option

14,278

$24.60

0

14,278

06/21/2013

NQ Option

19,055

$24.60

0

19,055

06/21/2013

NQ Option

16,666

$24.12

16,666

0

04/25/2017

Restricted Stock

18,939

N/A

0

18,939

 

3